DETAILED ACTION
This Office Action is in response to RCE filed January 20, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 101 for the following reasons.
(1) The claimed method according to claim 18 results in the quantum computing device guided to the unspecified “ground state encoded by a problem Hamiltonian” as recited on lines 8-9 of claim 18, which is not any structure but a ground state encoded by a Hamiltonian operator indicated in the withdrawn claim 21.  In other words, Applicants claim that the quantum computing device, which should have an actual and tangible device structure, is guided to the unspecified ground state encoded by the problem Hamiltonian, which is a mathematical operator, and therefore, the amended claim 18 is directed to an abstract idea or a mental process.
(2) In addition, the claimed method requires an ability of the “problem Hamiltonian” to encode the “ground state” of the quantum computing device, which appears to personify the problem Hamiltonian who is capable of encoding the ground state of the quantum computing device, which thus renders the amended claim 18 noncompliant with the 35 USC 101 requirement.
(3) Furthermore, paragraph [0057] of Amin et al. (US 2005/0256007), which Applicants cited on IDS filed January 20, 2022, states that “The quantum system is characterized by an impedance”, that “Also, the quantum system is capable of being in any one of at least two configurations at any given time”, that “These at least two configurations include a first configuration characterized by an initialization Hamiltonian HO as well as a second configuration characterized by a problem Hamiltonian HP.”  However, the quantum system disclosed by Amin et al., and the quantum system disclosed by Applicants are not the same, and Applicants’ quantum systems shown in Figs. 1 and 2 do not appear to have any impedance.  Also, the quantum system disclosed by Amin et al. may have elements that would interact with the quantum system including capacitors and inductors, but Applicants’ quantum systems do not appear to have any elements that would interact with Applicant’s quantum systems unless Josephson junctions interact with other Josephson junctions independently and/or spontaneously.  Therefore, unless the Josephson junctions can perform the functions recited on lines 4-9 of claim 18, claim 18 is directed to an abstract idea or a mental process of carrying out the claimed functions without any specific elements that can initialize the quantum computing device, cause the quantum phase transition of the quantum computing device, and adiabatically guide the quantum computing device as claimed.
Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 also fail to comply with the 35 USC 101 requirement.

Regarding claim 18, the claimed invention lacks patentable utility, because (a) paragraph [0057] of Amin et al. (US 2005/0256007), which Applicants cited on IDS filed January 20, 2022, states that Also, the quantum system is capable of being in any one of at least two configurations at any given time”, that “These at least two configurations include a first configuration characterized by an initialization Hamiltonian HO as well as a second configuration characterized by a problem Hamiltonian HP”, (b) therefore, without the claimed method, the claimed quantum computing system can also be in a ground state of the problem Hamiltonian probabilistically, and (c) in this case, unless the claimed method results in and keeps the ground state encoded by the problem Hamiltonian, the final structure after the claimed method is completed and the quantum computing device that is intact would have the same degree of utility, which appears to be none since otherwise Applicants would not have carried out the claimed steps.  Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 also fail to comply with the 35 USC 101 requirement due to lack of utility.

Further regarding claim 18, the claimed invention lacks patentable utility, because (a) the claimed method is associated with a step by step change in a state of the quantum computing device comprising the plurality of superconducting cavities and Josephson junctions, (b) however, the claimed quantum computing device does not have any output to be observed and measured by the outside world, and (c) therefore, it appears that the claimed method results in the quantum computing device guided to the ground state encoded by the problem Hamiltonian, and it does not appear that this problem Hamiltonian, which may be represented by a mathematical expression recited in claim 21, is something that can encode the ground state that can be observed or measured by one of ordinary skill in the art.  Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 also fail to comply with the 35 USC 101 requirement due to lack of utility.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 18, while Applicants originally disclosed a step of “adiabatically guiding the quantum computing device to a problem Hamiltonian” as shown in the step 304 in Fig. 3 of current application, Applicants did not originally disclose a step of “adiabatically guiding the quantum computing device to a ground state encoded by a problem Hamiltonian” as recited on lines 8-9 of claim 18.
(2) Further regarding claim 18, while Applicants originally disclosed in paragraph [0040] of current application that “The hardware is then quais-adiabatically [sic] guided to s=1, moving the hardware to the ground state of the Hamiltonian encoded by the problem”, Applicants did not originally disclose a step of “adiabatically guiding the quantum computing device to a ground state encoded by a problem Hamiltonian” as recited on lines 8-9.
Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 18, it is not clear how the quantum computing device can be initialized as recited on lines 4-5, because (a) Applicants claim only the plurality of superconducting cavities and Josephson junctions on lines 1-2 of claim 18, (b) however, the plurality of superconducting cavities and Josephson junctions cannot initialize the quantum computing device, and (c) therefore, it is not clear how the quantum computing device can be initialized, and whether there should be an input from an unspecified and unclaimed optical, electrical and/or magnetic source to initialize the quantum computing device.
(2) Also regarding claim 18, it is not clear how the quantum computing device can be guided to a ground state encoded by a problem Hamiltonian as recited on lines 8-9, because (a) it is not clear what the phrase “guided to” suggests for the quantum computing device, (b) a Hamiltonian is not a device structure, but rather a mathematical representative expression of an energy state of a device structure, and (c) therefore, the problem Hamiltonian cannot encode the ground state.
(3) Further regarding claim 18, it is not clear what “a problem Hamiltonian” recited on line 9 refers to, because (a) it is not clear what the “problem” refers to, and whether the claimed problem Hamiltonian would depend on the unspecified problem that Applicants had in mind to be resolved, in which case, the claim limitation “a problem Hamiltonian” would be arbitrary and subjective, rendering claim 18 indefinite, and (b) if that is not the case, it is not clear whether there is only one problem Hamiltonian for the claimed quantum computing device, in which case, it is not clear what the sole problem Hamiltonian is.
(4) Still further regarding claim 18, it is not clear whether “a problem Hamiltonian” recited on lines 8-9 can be any problem Hamiltonian, because (a) the claimed method depends on what the problem Hamiltonian is, but Applicants do not claim any specific problem Hamiltonian in claim 18, (b) Model I and Model II of Rossini et al. (“Mott-Insulating and Glassy Phases of Polaritons in 1D Arrays of Coupled Cavities,” Physical Review Letters 99 (2007) 186401) appear to show problem Hamiltonians that are distinct from that recited in the withdrawn claim 21, and (c) therefore, it is not clear whether the claimed method can be used to “adiabatically” guide any “quantum computing device to a ground state encoded by a problem Hamiltonian”, or whether there is a specific quantum computing device for the claimed method.
(5) Still further regarding claim 18, it is not clear what “a ground state” recited on line 8 refers to, because (a) it is not clear whether this ground state is different from the state of the quantum computing device before the initializing step recited on lines 4-5, and (b) in other words, if the ground state does not correspond to the state of the quantum computing device as soon as it is made and before anything is done to it, then it is not clear how the quantum computing device can be at an elevated state as soon as it is made and before anything is done to the quantum computing device, and it is not clear what the elevated state of the quantum computing device can be.
Claims 19, 22 and 23 depend on claim 18, and therefore, claims 19, 22 and 23 are also indefinite.

Response to Arguments
Applicants' arguments filed July 23, 2021 have been fully considered but they are not persuasive.
Applicants argue that “Initially, and contrary to the Office’s assertion, the last clause in claim 18 of “adiabatically guiding the quantum computing device to a ground state” is not an abstract concept, but rather a physical process applied to physical structures”, that “In particular, adiabatic quantum computing is a form of computation that uses quantum-mechanical processes operating under adiabatic conditions and applied to physical structures”, and that “Moreover, even if the last clause of claim 18 could be understood to be an “abstract concept,” which is incorrect, the Office overlooks the additional explicit recitation of structure and physical processes in claim 18 in arriving at its conclusion.”  These arguments are not persuasive for the following reasons.  (a) In the Amin et al. prior art reference Applicants cited on IDS filed January 20, 2022, Amin et al. disclose that the quantum computing device can be in an initial state or in a problem Hamiltonian state.  Therefore, Applicants’ arguments above alleging “physical structures” are not persuasive, because (i) if arguendo Applicants’ arguments are correct, then the quantum computing device can have an initial structure with a certain probability, and can also have the final structure of the method of claim 1 with another certain probability., and (ii) it is not clear how a single quantum computing device can have these two distinct physical structure probabilistically.  (b) Applicants do not claim any computational process in claim 18.  (c) Other than the plurality of superconducting cavities and Josephson junctions, Applicants do not claim any other elements constituting the quantum computing device.  (d) If the claimed process is applied to “physical structures”, it is not clear how the claimed quantum computing device is altered after the claimed method is carried out, and Applicants do not explain how the quantum computing device is altered after the claimed method is carried out.  (e) Most importantly, Applicants do not claim which element, device or input “adiabatically” guides “the quantum computing device to a ground state encoded by a problem Hamiltonian”; is this process carried out by the superconducting cavities and/or Josephson junctions, the only two physical elements Applicants claim in claim 18?
In the subsequent arguments citing the plurality of superconducting cavities and Josephson junctions in the REMARKS, it is not clear whether Applicants argue that the plurality of superconducting cavities and Josephson junctions can perform all of the steps of initializing the quantum computing device, causing the quantum phase transition, and adiabatically guiding the quantum computing device, especially because the plurality of superconducting cavities and Josephson junctions are also parts of the claimed quantum computing device; in other words, it appears that Applicants argue that the plurality of superconducting cavities and Josephson junctions can bring the claimed processes onto themselves, too.
The claimed invention in claim 18 is directed to a mental process of carrying out the claimed steps with only the plurality of superconducting cavities and Josephson junctions without any physical, chemical, mechanical or optical input(s).
If the claimed invention is not directed to an abstract idea, then Applicants could have explained what the final structure of the quantum computing device would be after all the claimed steps of claim 18 are carried out.  Will there be any structural change to the claimed quantum computing device after all the claimed steps of claim 18 are carried out?  If so, the altered quantum computing device may not be used again for the claimed method of claim 18, because the altered quantum computing device may not be initialized, may not be caused for the quantum phase transition and/or may not be adiabatically guided as claimed.  Further, the Amin et al. reference Applicants cited on IDS filed January 20, 2022 states that a quantum computing device can be in an initial state or a problem Hamiltonian state as discussed above, and therefore, it appears that, after the claimed method is carried out, the quantum computing device may also be in the state that it used to be before the claimed method is carried out probabilistically.
Applicants argue that “As explained above, claim 18 recites a characterization of a physical state of a quantum computing device in terms of a problem Hamiltonian”, and that “The claim does not recite, and a person of ordinary skill in the art would not understand the claim to encompass, the problem Hamiltonian as an actual person that is encoding the quantum computing device.”  Applicants do not explain what the term “a ground state encoded by a problem Hamiltonian” refers to, and it is not clear what “a characterization of a physical state of a quantum computing device in terms of a problem Hamiltonian” refers to when the claimed method should change the structure of the quantum computing device as Applicants argue above.  What is “a ground state encoded by a problem Hamiltonian”?
Applicants argue that “Multiple experimental efforts have been implemented to realize, observe and measure quantum computing systems.”  The claimed invention is not about making a quantum computing system.  The claimed invention is directed to a plurality of steps where, in the end, the quantum computing system is adiabatically guided to the ground stated encoded by the problem Hamiltonian. Applicants do not explain what the end result of the method is, especially when a quantum computing device has a very limited application in reality before the effective filing date of the claimed invention of January 20, 2015.
Applicants’ arguments traversing the 35 USC 112(a) rejections are not persuasive, because (a) the cited portions of the original disclosure are not commensurate with the claimed invention, and (b) Applicants did not originally disclose that multiple embodiments can be combined to come up with a single method.
Applicants do not make any specific arguments traversing the 35 USC 112(b) rejections.  If the limitations the Examiner stated to be indefinite are clear, then Applicants could have explained in detail what those limitation mean instead of alleging that the limitation are clear.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zheng et al., “Superfluid-Mott-insulator transition in superconducting circuits with weak anharmonicity,” arXiv (2017).
Koch et al., “Superfluid–Mott-insulator transition of light in the Jaynes-Cummings lattice,” PHYSICAL REVIEW A 80 (2009) 023811.
Schmidt et al., “Circuit QED lattices Towards quantum simulation with superconducting circuits,” Annals of Physics (Berlin) 525 (2013) pp. 395-412.
Chen et al., “Bistable Mott-insulator–to–superfluid phase transition in cavity optomechanics,” PHYSICAL REVIEW A 80 (2009) 011801 (R).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

June 10, 2022